Title: From George Washington to William Heath, 16 November 1780
From: Washington, George
To: Heath, William


                        
                            (Private)
                            Dear Sir,
                            Hd Qrs Passaic falls 16th of Novr 1780.
                        
                        Your forage will be made to subserve a project I have in view the success of which depending upon a
                            concurrence of things, and upon causes that are unalterable, I have to request that matters may be so ordered by you, as
                            that the detachment employed on this occasion may be at the White plains, or as low down as you mean they shall go, by two
                            oclock on Thursday the 23d Instt. They will remain there that night upon their Arms, and as it is not unlikely but that
                            the enemy (if they are in force at Kings bridge) may attempt to surprize them, a vigilant lookout is to be kept, &
                            small parties of horse & foot employed in patroling the different Roads leading from the enemy’s lines.
                        It is my earnest wish, that you make your foraging party as strong, and have it as well Officered as
                            possible. I am of opinion, that you may trust the several works (as it will be for a few days only, & this body advanced of them) to the Invalids, and such Troops as are rendered unfit for the field on
                            acct of cloathing—The Guard Boats should, upon this occasion, be uncommonly alert—they should proceed as low down as they
                            can, with safety, and so dispose of themselves as, by signals, to communicate the quickest intelligence of any movements
                            on the River. A Chain of Expresses may also be fixed between the Foragers and your Quarters, for the purpose of speedy
                            information of any extra event, or occurrence below.
                        It is unnecessary to be more explicit—your own judgment, and conviction of the precision with which this
                            business—especially in point of time—should be executed, will supply any omission of mine. This, that is, the time of
                            being at the White plains in force, under the appearance of a large forage if you cannot make
                            it real, is the first object to be attended to. I dare not commit my project to writing for
                            fear of a miscarriage of my letter, but it is more than probable that between this and the day appointed for the execution, I shall send
                            an Officer to you with a detail acct of it.
                        So soon as this comes to hand I beg of you to send by water five Boats of the largest size that can be
                            conveniently transported on Carriages to the Slote above Dobbs’s ferry, where I will have them met by Carriages—let there
                            be five good Watermen with their arms and accoutrements—from the Jersey line if they have them—allotted to each Boat
                            under the command of an active intelligent Subaltern (of the same line) who is also to be a good Waterman. If there should
                            be any armed Vessels of the enemy in the River above Dobb’s ferry, let me know it, that I may order the Carriages to Kings
                            ferry. The Officer and Men are to attend the Boats by Land, as well as Water.
                        Sending the Invalids & bad cloathed men of Pensylvania to Morris Town—those of Massachusetts
                            & Connecticut to West point, and the artillerists to New Windsor, thereby mark’d the Cantonments of the Army,
                            & this will be manifested more clearly when Majr Gibbs fixes upon my Qrs, for which purpose he is now gone up to
                            New Windsor. The Detachts from Massachusetts and Connecticut lines now on their March to West
                            point, including ten hearty and well cloathed men from each of their Regiments, amounts to 1400 Men, which will enable you
                            to enlarge your foraging party very considerably.
                        The inclosed for Colo. Govion requires his attendence at Head Quarters. With much esteem and regard I am Dr
                            Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. The Boats should be of the strongest and best built kind.
                        
                    